
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


NOTE:    Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

    Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®


THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN

ADOPTION AGREEMENT


        THIS AGREEMENT is the adoption by Douglas Dynamics, L.L.C. (the
"Company") of the Executive Nonqualified Excess Plan ("Plan").


W I T N E S S E T H:


        WHEREAS, the Company desires to adopt the Plan as an unfunded,
nonqualified deferred compensation plan; and

        WHEREAS, the provisions of the Plan are intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder and
shall apply to amounts subject to section 409A; and

        WHEREAS, the Company has been advised by Principal Life Insurance
Company to obtain legal and tax advice from its professional advisors before
adopting the Plan,

        NOW, THEREFORE, the Company hereby adopts the Plan in accordance with
the terms and conditions set forth in this Adoption Agreement:


ARTICLE I


        Terms used in this Adoption Agreement shall have the same meaning as in
the Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.


ARTICLE II


        The Employer hereby makes the following designations or elections for
the purpose of the Plan:

        2.6    Committee:    The duties of the Committee set forth in the Plan
shall be satisfied by:

XX

  (a)   Company

    

 

(b)

 

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

    

 

(c)

 

Board.

    

 

(d)

 

Other (specify) :                                    .

--------------------------------------------------------------------------------



        2.8    Compensation:    The "Compensation" of a Participant shall mean
all of a Participant's:

XX

  (a)   Base salary.

XX

 

(b)

 

Service Bonus.

XX

 

(c)

 

Performance-Based Compensation earned in a period of 12 months or more.

    

 

(d)

 

Commissions.

    

 

(e)

 

Compensation received as an Independent Contractor reportable on Form 1099.

    

 

(f)

 

Other:                                    .

        2.9    Crediting Date:    The Deferred Compensation Account of a
Participant shall be credited as follows:

        Participant Deferral Credits at the time designated below:

    

  (a)   The last business day of each Plan Year.

    

 

(b)

 

The last business day of each calendar quarter during the Plan Year.

    

 

(c)

 

The last business day of each month during the Plan Year.

    

 

(d)

 

The last business day of each payroll period during the Plan Year.

    

 

(e)

 

Each pay day as reported by the Employer.

XX

 

(f)

 

On any business day as specified by the Employer.

    

 

(g)

 

Other:                                    .

        Employer Credits at the time designated below:

XX

  (a)   On any business day as specified by the Employer.

    

 

(b)

 

Other:                                    .

        2.13    Effective Date:    

XX

  (a)   This is a newly-established Plan, and the Effective Date of the Plan is
January 1, 2012.

    

 

(b)

 

This is an amendment of a plan named                        dated          and
governing all contributions to the plan through                    . The
Effective Date of this amended Plan is                    .

2

--------------------------------------------------------------------------------





        2.20    Normal Retirement Age:    The Normal Retirement Age of a
Participant shall be:

    

  (a)   Age    .

    

 

(b)

 

The later of age    or the            anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

XX

 

(c)

 

Other:    Not applicable.

        2.23    Participating Employer(s):    As of the Effective Date, the
following Participating Employer(s) are parties to the Plan:

Name of Employer
  Address   Telephone No.   EIN Douglas Dynamics, L.L.C.    7777 N. 73rd Street
P.O. Box 245038
Milwaukee, WI 53224   414-362-3942   42-1623692

        2.26    Plan:    The name of the Plan is Douglas Dynamics Nonqualified
Deferred Compensation Plan.

        2.28    Plan Year:    The Plan Year shall end each year on the last day
of the month of December.

        2.30    Seniority Date:    The date on which a Participant has:

    

  (a)   Attained age    .

    

 

(b)

 

Completed    Years of Service from First Date of Service.

    

 

(c)

 

Attained age    and completed        Years of Service from First Date of
Service.

    

 

(d)

 

Attained an age as elected by the Participant.

XX

 

(e)

 

Not applicable—distribution elections for Separation from Service are not based
on Seniority Date

3

--------------------------------------------------------------------------------



        4.1    Participant Deferral Credits:    Subject to the limitations in
Section 4.1 of the Plan, a Participant may elect to have his Compensation (as
selected in Section 2.8 of this Adoption Agreement) deferred within the annual
limits below by the following percentage or amount as designated in writing to
the Committee:

XX   (a)   Base salary:
 
 
 
 
        minimum deferral:                %
 
 
 
 
        maximum deferral:    $            or           80%
XX
 
(b)
 
Service Bonus:
 
 
 
 
        minimum deferral:                    %
 
 
 
 
        maximum deferral:    $            or         100%
XX
 
(c)
 
Performance-Based Compensation:
 
 
 
 
        minimum deferral:                    %
 
 
 
 
        maximum deferral:    $            or         100%
      
 
(d)
 
Commissions:
 
 
 
 
        minimum deferral:                    %
 
 
 
 
        maximum deferral :    $            or                    %
      
 
(e)
 
Form 1099 Compensation:
 
 
 
 
        minimum deferral:                    %
 
 
 
 
        maximum deferral :    $            or                    %
      
 
(f)
 
Other:
 
 
 
 
        minimum deferral:                    %
 
 
 
 
        maximum deferral:    $            or                    %
      
 
(g)
 
Participant deferrals not allowed.

4

--------------------------------------------------------------------------------



        4.2    Employer Credits:    Employer Credits will be made in the
following manner:

XX   (a)   Employer Discretionary Credits:    The Employer may make
discretionary credits to the Deferred Compensation Account of each Active
Participant in an amount determined as follows:
 
 
 
 
XX    (i)    An amount determined each Plan Year by the Employer.
      
 
 
 
          (ii)   Other:                                      
                                    .
      
 
(b)
 
Other Employer Credits:    The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:
      
 
 
 
          (i)    An amount determined each Plan Year by the Employer.
      
 
 
 
          (ii)   Other:                                      
                                .
      
 
(c)
 
Employer Credits not allowed.

        5.2    Disability of a Participant:    

         (a)   A Participant's becoming Disabled shall be a Qualifying
Distribution Event and the Deferred Compensation Account shall be paid by the
Employer as provided in Section 7.1.
XX
 
(b)
 
A Participant becoming Disabled shall not be a Qualifying Distribution Event.

        5.3    Death of a Participant:    If the Participant dies while in
Service, the Employer shall pay a benefit to the Beneficiary in an amount equal
to the vested balance in the Deferred Compensation Account of the Participant
determined as of the date payments to the Beneficiary commence, plus:

         (a)   An amount to be determined by the Committee.
      
 
(b)
 
Other:                                                                       .
XX
 
(c)
 
No additional benefits.

5

--------------------------------------------------------------------------------



        5.4    In-Service or Education Distributions:    In-Service and
Education Accounts are permitted under the Plan:

XX   (a)   In-Service Accounts are allowed with respect to:        
XX    Participant Deferral Credits only.                   Employer Credits
only.                   Participant Deferral and Employer Credits.
 
 
 
 
In-service distributions may be made in the following manner:        
XX    Single lump sum payment.         XX    Annual installments over a term
certain not to exceed 5 years.
 
 
 
 
Education Accounts are allowed with respect to:         XX    Participant
Deferral Credits only.                   Employer Credits only.        
          Participant Deferral and Employer Credits.
 
 
 
 
Education Accounts distributions may be made in the following manner:        
XX    Single lump sum payment.         XX    Annual installments over a term
certain not to exceed 5 years.
 
 
 
 
If applicable, amounts not vested at the time payments due under this Section
cease will be:                   Forfeited                   Distributed at
Separation from Service if vested at that time
      
 
(b)
 
No In-Service or Education Distributions permitted.

        5.5    Change in Control Event:    

         (a)   Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.
XX
 
(b)
 
A Change in Control shall not be a Qualifying Distribution Event.

        5.6    Unforeseeable Emergency Event:    

XX   (a)   Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.
      
 
(b)
 
An Unforeseeable Emergency shall not be a Qualifying Distribution Event

6

--------------------------------------------------------------------------------





        6.    Vesting:    An Active Participant shall be fully vested in the
Employer Credits made to the Deferred Compensation Account upon the first to
occur of the following events:

       (a)   Normal Retirement Age.    
    
 
(b)
 
Death.
    
 
(c)
 
Disability.
    
 
(d)
 
Change in Control Event
XX
 
(e)
 
Other:    For each Employer Credit, completion of continuous Service until
December 15 following the Crediting Date.
    
 
(f)
 
Satisfaction of the vesting requirement as specified below:
 
 
    
 
Employer Discretionary Credits:
 
 
 
 
    
 
(i)
 
Immediate 100% vesting.
 
 
 
 
    
 
(ii)
 
100% vesting after    Years of Service.
 
 
 
 
    
 
(iii)
 
100% vesting at age    .
 
 
 
 
    
 
(iv)
 
Number of Years
of Service
 
Vested
Percentage
 
 
 
 
 
 
 
 
 
 
Less than    1
 
 
 
        %
 
                  1               %                     2               %      
              3               %                     4               %          
          5               %                     6               %              
      7               %                     8               %                  
  9               %                             10    or more           %    
 
 
 
 
For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:
 
 
 
 
    
 
(1)
 
First Day of Service.
 
 
 
 
    
 
(2)
 
Effective Date of Plan Participation.
 
 
 
 
    
 
(3)
 
Each Crediting Date. Under this option (3), each EmployerCredit shall vest based
on the Years of Service of aParticipant from the Crediting Date on which each
Employer Discretionary Credit is made to his or her Deferred Compensation
Account.
 
 
    
 
Other Employer Credits:
 
 
 
 
    
 
(i)
 
Immediate 100% vesting.
 
 
 
 
    
 
(ii)
 
100% vesting after    Years of Service.
 
 
 
 
    
 
(iii)
 
100% vesting at age    .


7

--------------------------------------------------------------------------------



               (iv)   Number of Years
of Service   Vested
Percentage    
 
 
 
 
 
 
 
 
Less than    1
 
 
 
        %
 
                  1               %                     2               %      
              3               %                     4               %          
          5               %                     6               %              
      7               %                     8               %                  
  9               %                         10    or more           %    
 
 
 
 
For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:
 
 
 
 
    
 
(1)
 
First Day of Service.
 
 
 
 
    
 
(2)
 
Effective Date of Plan Participation.
 
 
 
 
    
 
(3)
 
Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
eachEmployer Discretionary Credit is made to his or her Deferred Compensation
Account.


        7.1    Payment Options:    Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment forms, as selected
by the Participant in the Participation Agreement:

(a)Separation from Service prior to Seniority Date, or Separation from Service
if Seniority Date is Not Applicable

    XX   (i)   A lump sum.
 
 
XX
 
(ii)
 
Annual installments over a term certain as elected by the Participant not to
exceed 10 years.
    
 
 
 
(iii)
 
Other:                                                             .

(b)Separation from Service on or After Seniority Date, If Applicable

           (i)   A lump sum.
    
 
 
 
(ii)
 
Annual installments over a term certain as elected by the Participant not to
exceed      years.
 
 
XX
 
(iii)
 
Other:    Not applicable

(c)Separation from Service Upon a Change in Control Event

    XX   (i)   A lump sum.
 
 
XX
 
(ii)
 
Annual installments over a term certain as elected by the Participant not to
exceed 10 years.
    
 
 
 
(iii)
 
Other:                                                             .

8

--------------------------------------------------------------------------------





(d)Death

    XX   (i)   A lump sum.
    
 
 
 
(ii)
 
Annual installments over a term certain as elected by the Participant not to
exceed      years.
    
 
 
 
(iii)
 
Other:                                                             .

(e)Disability

           (i)   A lump sum.
    
 
 
 
(ii)
 
Annual installments over a term certain as elected by the Participant not to
exceed      years.
    
 
 
 
(iii)
 
Other:                                                             .
 
 
XX
 
(iv)
 
Not applicable.

If applicable, amounts not vested at the time payments due under this Section
cease will be:

           Forfeited         Distributed at Separation from Service if vested at
that time

(f)Change in Control Event

           (i)   A lump sum.
    
 
 
 
(ii)
 
Annual installments over a term certain as elected by the Participant not to
exceed            years.
    
 
 
 
(iii)
 
Other:                                         .
 
 
XX
 
(iv)
 
Not applicable.

If applicable, amounts not vested at the time payments due under this Section
cease will be:

           Forfeited
Distributed at Separation from Service if vested at that time


9

--------------------------------------------------------------------------------



        7.4    De Minimis Amounts.    

    XX   (a)   Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $25,000. In addition,
the Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan
    
 
 
 
(b)
 
There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

        10.1    Contractual Liability:    Liability for payments under the Plan
shall be the responsibility of the:

    XX   (a)   Company.
    
 
 
 
(b)
 
Employer or Participating Employer who employed the Participant when amounts
were deferred.

10

--------------------------------------------------------------------------------



        14.    Amendment and Termination of Plan:    Notwithstanding any
provision in this Adoption Agreement or the Plan to the contrary, the following
sections are amended:

Section 4.1.2 of the Plan shall be amended to read as provided in attached
Exhibit A.

Section 4.1.3 of the Plan shall be amended to read as provided in attached
Exhibit B.

Section 4.1.4 and Section 4.1.5 of the Plan shall be amended to read as provided
in attached Exhibit C.

Section 4.2 of the Plan shall be amended to read as provided in attached Exhibit
D.

Section 7.1 of the Plan shall be amended to read as provided in attached Exhibit
E.

Section 13 of the Plan shall be amended to read as provided in attached Exhibit
F.

Section 14.1.2 and Section 14.1.3 of the Plan shall be amended to read as
provided in attached Exhibit G.

Section 14.1.4 of the Plan shall be amended to read as provided in attached
Exhibit H.

Section 17.10 of the Plan shall be amended to read as provided in attached
Exhibit I.

        17.9    Construction:    The provisions of the Plan shall be construed
and enforced according to the laws of the State of Wisconsin, except to the
extent that such laws are superseded by ERISA and the applicable provisions of
the Code.

        IN WITNESS WHEREOF, this Agreement has been executed as of the day and
year stated below.



  Douglas Dynamics, L.L.C.
Name of Employer



 

By:

 

/s/ Robert Young


--------------------------------------------------------------------------------



      Authorized Person



  Date:   February 29, 2012

11

--------------------------------------------------------------------------------






Amendments to the
Douglas Dynamics Nonqualified Deferred Compensation Plan


Exhibit A

        4.1.2  An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Employer. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Employer. A Participant's election may be changed at any time prior to
the last permissible date for making the election as permitted in this
Section 4.1, and shall thereafter be irrevocable. The election of a Participant
shall continue in effect for subsequent years until modified by the Participant
as permitted in this Section 4.1.

Exhibit B

        4.1.3  A Participant may execute and deliver a Participation Agreement
to the Employer within 30 days after the date the Participant first becomes
eligible to participate in the Plan (and any other arrangement required to be
aggregated with the Plan under Section 409A of the Code and the regulations
thereunder). Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with
Section 409A of the Code and the regulations thereunder, including (i) rules
that treat all elective deferral account balance plans as one plan, and
(ii) rules that treat a previously eligible Employee as newly eligible if his
benefits had been previously distributed or if he has been ineligible for
24 months. For Compensation that is earned based upon a specified performance
period (for example, an annual bonus), where a deferral election is made under
this Section but after the beginning of the performance period, the election
will only apply to the portion of the Compensation equal to the total amount of
the Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

Exhibit C

        4.1.4  A Participant may unilaterally modify a Participation Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Employer. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Employer.

        4.1.5  If the Participant performed services continuously from the later
of the beginning of the performance period or the date upon which the
performance criteria are established through the date upon which the Participant
makes an initial deferral election, a Participation Agreement relating to the
deferral of Performance-Based Compensation may be executed and delivered to the
Employer no later than the date which is 6 months prior to the end of the
performance period, provided that in no event may an election to defer
Performance-Based Compensation be made after such Compensation has become
readily ascertainable.

Exhibit D

        4.2   Employer Credits.    If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections

12

--------------------------------------------------------------------------------



with respect to Participant Deferral Credits credited at the same time, on a
Participation Agreement that is timely executed and delivered to the Employer
pursuant to Section 4.1.

Exhibit E

        7.1   Payment Options.    The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account attributable to Compensation earned after the
Participation Agreement becomes effective will be distributed from among the
designated payment options. The Participant may elect in the Participation
Agreement a different method of payment for each Qualifying Distribution Event
as specified in the Adoption Agreement. If the Participant is permitted by the
Employer in the Adoption Agreement to elect different payment options and does
not make a valid election, the vested balance in the Deferred Compensation
Account will be distributed as a lump sum. Notwithstanding the foregoing, if
certain Qualifying Distribution Events occur prior to the date on which the
vested balance of a Participant's Deferred Compensation Account is completely
paid pursuant to this Section 7.1 following the occurrence of certain initial
Qualifying Distribution Events, the following rules apply:

Exhibit F

        Section 13.    Beneficiary:    

        The Participant's beneficiary shall be the person, persons, entity or
entities designated by the Participant on the beneficiary designation form
provided by and last filed with the Company or its designee by the Participant
while living. If the Participant does not designate a beneficiary, the
beneficiary shall be his Surviving Spouse. If the Participant does not designate
a beneficiary and has no Surviving Spouse, the beneficiary shall be the
Participant's estate. The designation of a beneficiary may be changed or revoked
only by filing a new beneficiary designation form with the Committee or its
designee. If a beneficiary (the "primary beneficiary") is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
contingent beneficiary, if any, named in the Participant's current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be
paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in a form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the beneficiary who filed the
disclaimer had predeceased the Participant.

Exhibit G

        14.1.2  No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within 12 months
of the date the Employer takes all necessary action to irrevocably terminate and
liquidate the Plan.

        14.1.3  All benefits under the Plan are paid within 24 months of the
date the Employer takes all necessary action to irrevocably terminate and
liquidate the Plan.

Exhibit H

        14.1.4  The Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-1(c) of the Treasury Regulations
providing for the deferral of compensation at

13

--------------------------------------------------------------------------------



any time within 3 years following the date the Employer takes all necessary
action to irrevocably terminate and liquidate the Plan.

Exhibit I

        17.10  Taxes.    The Employer or other payor may withhold a benefit
payment under the Plan or a Participant's wages, or the Employer may reduce a
Participant's Deferred Compensation Account balance, in order to meet any
federal, state, or local or employment tax withholding obligations with respect
to Plan benefits, as permitted under Section 409A of the Code. The Employer or
other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.

14

--------------------------------------------------------------------------------





THE EXECUTIVE NONQUALIFIED EXCESS PLAN
PLAN DOCUMENT


15

--------------------------------------------------------------------------------






THE EXECUTIVE NONQUALIFIED EXCESS PLAN


        Section 1.    Purpose:    

        By execution of the Adoption Agreement, the Employer has adopted the
Plan set forth herein, and in the Adoption Agreement, to provide a means by
which certain management Employees or Independent Contractors of the Employer
may elect to defer receipt of current Compensation from the Employer in order to
provide retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the "Code"). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 ("ERISA") and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

        Section 2.    Definitions:    

        As used in the Plan, including this Section 2, references to one gender
shall include the other, unless otherwise indicated by the context:

        2.1   "Active Participant" means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end of the Plan Year that the Committee determines
the Participant no longer meets the eligibility requirements of the Plan.

        2.2   "Adoption Agreement" means the written agreement pursuant to which
the Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

        2.3   "Beneficiary" means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

        2.4   "Board" means the Board of Directors of the Company, if the
Company is a corporation. If the Company is not a corporation, "Board" shall
mean the Company.

        2.5   "Change in Control Event" means an event described in
Section 409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.

        2.6   "Committee" means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

        2.7   "Company" means the company designated in the Adoption Agreement
as such.

        2.8   "Compensation" shall have the meaning designated in the Adoption
Agreement.

        2.9   "Crediting Date" means the date designated in the Adoption
Agreement for crediting the amount of any Participant Deferral Credits or
Employer Credits to the Deferred Compensation Account of a Participant.

        2.10     "Deferred Compensation Account" means the account maintained
with respect to each Participant under the Plan. The Deferred Compensation
Account shall be credited with Participant Deferral Credits and Employer
Credits, credited or debited for deemed investment gains or losses, and adjusted
for payments in accordance with the rules and elections in effect under
Section 8. The Deferred Compensation Account of a Participant shall include any
In-Service or Education Account of the Participant, if applicable.

16

--------------------------------------------------------------------------------



        2.11     "Disabled" means Disabled within the meaning of Section 409A of
the Code and the regulations thereunder. Generally, this means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.

        2.12     "Education Account" is an In-Service Account which will be used
by the Participant for educational purposes.

        2.13     "Effective Date" shall be the date designated in the Adoption
Agreement.

        2.14     "Employee" means an individual in the Service of the Employer
if the relationship between the individual and the Employer is the legal
relationship of employer and employee. An individual shall cease to be an
Employee upon the Employee's Separation from Service.

        2.15     "Employer" means the Company, as identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. An Employer
may be a corporation, a limited liability company, a partnership or sole
proprietorship.

        2.16     "Employer Credits" means the amounts credited to the
Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.2.

        2.17     "Grandfathered Amounts" means, if applicable, the amounts that
were deferred under the Plan and were earned and vested within the meaning of
Section 409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Adoption
Agreement.

        2.18     "Independent Contractor" means an individual in the Service of
the Employer if the relationship between the individual and the Employer is not
the legal relationship of employer and employee. An individual shall cease to be
an Independent Contractor upon the termination of the Independent Contractor's
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

        2.19     "In-Service Account" means a separate account to be kept for
each Participant that has elected to take in-service distributions as described
in Section 5.4. The In-Service Account shall be adjusted in the same manner and
at the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

        2.20     "Normal Retirement Age" of a Participant means the age
designated in the Adoption Agreement.

        2.21     "Participant" means with respect to any Plan Year an Employee
or Independent Contractor who has been designated by the Committee as a
Participant and who has entered the Plan or who has a Deferred Compensation
Account under the Plan; provided that if the Participant is an Employee, the
individual must be a highly compensated or management employee of the Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

        2.22     "Participant Deferral Credits" means the amounts credited to
the Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

        2.23     "Participating Employer" means any trade or business (whether
or not incorporated) which adopts this Plan with the consent of the Company
identified in the Adoption Agreement.

17

--------------------------------------------------------------------------------



        2.24     "Participation Agreement" means a written agreement entered
into between a Participant and the Employer pursuant to the provisions of
Section 4.1

        2.25     "Performance-Based Compensation" means compensation where the
amount of, or entitlement to, the compensation is contingent on the satisfaction
of preestablished organizational or individual performance criteria relating to
a performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.

        2.26     "Plan" means The Executive Nonqualified Excess Plan, as herein
set out and as set out in the Adoption Agreement, or as duly amended. The name
of the Plan as applied to the Employer shall be designated in the Adoption
Agreement.

        2.27     "Plan-Approved Domestic Relations Order" shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

        2.27.1  Issued pursuant to a State's domestic relations law;

        2.27.2  Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

        2.27.3  Creates or recognizes the right of a Spouse, former Spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;

        2.27.4  Requires payment to such person of their interest in the
Participant's benefits in a lump sum payment at a specific time; and

        2.27.5  Meets such other requirements established by the Committee.

        2.28     "Plan Year" means the twelve-month period ending on the last
day of the month designated in the Adoption Agreement; provided that the initial
Plan Year may have fewer than twelve months.

        2.29     "Qualifying Distribution Event" means (i) the Separation from
Service of the Participant, (ii) the date the Participant becomes Disabled,
(iii) the death of the Participant, (iv) the time specified by the Participant
for an In-Service or Education Distribution, (v) a Change in Control Event, or
(vi) an Unforeseeable Emergency, each to the extent provided in Section 5.

        2.30     "Seniority Date" shall have the meaning designated in the
Adoption Agreement.

        2.31     "Separation from Service" or "Separates from Service" means a
"separation from service" within the meaning of Section 409A of the Code.

        2.32     "Service" means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee's right to reemployment is provided either by
statute or contract. If the Participant is an Independent Contractor, "Service"
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.

18

--------------------------------------------------------------------------------



        2.33     "Service Bonus" means any bonus paid to a Participant by the
Employer which is not Performance-Based Compensation.

        2.34     "Specified Employee" means an Employee who meets the
requirements for key employee treatment under Section 416(i)(l)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations thereunder and
without regard to Section 416(i)(5) of the Code) at any time during the twelve
month period ending on December 31 of each year (the "identification date").
Unless binding corporate action is taken to establish different rules for
determining Specified Employees for all plans of the Company and its controlled
group members that are subject to Section 409A of the Code, the foregoing rules
and the other default rules under the regulations of Section 409A of the Code
shall apply. If the person is a key employee as of any identification date, the
person is treated as a Specified Employee for the twelve-month period beginning
on the first day of the fourth month following the identification date.

        2.35     "Spouse" or "Surviving Spouse" means, except as otherwise
provided in the Plan, a person who is the legally married spouse or surviving
spouse of a Participant.

        2.36     "Unforeseeable Emergency" means an "unforeseeable emergency"
within the meaning of Section 409A of the Code.

        2.37     "Years of Service" means each Plan Year of Service completed by
the Participant. For vesting purposes, Years of Service shall be calculated from
the date designated in the Adoption Agreement and Service shall be based on
service with the Company and all Participating Employers.

        Section 3.    Participation:    

        The Committee in its discretion shall designate each Employee or
Independent Contractor who is eligible to participate in the Plan. A Participant
who Separates from Service with the Employer and who later returns to Service
will not be an Active Participant under the Plan except upon satisfaction of
such terms and conditions as the Committee shall establish upon the
Participant's return to Service, whether or not the Participant shall have a
balance remaining in the Deferred Compensation Account under the Plan on the
date of the return to Service.

        Section 4.    Credits to Deferred Compensation Account:    

        4.1   Participant Deferral Credits.    To the extent provided in the
Adoption Agreement, each Active Participant may elect, by entering into a
Participation Agreement with the Employer, to defer the receipt of Compensation
from the Employer by a dollar amount or percentage specified in the
Participation Agreement. The amount of Compensation the Participant elects to
defer, the Participant Deferral Credit, shall be credited by the Employer to the
Deferred Compensation Account maintained for the Participant pursuant to
Section 8. The following special provisions shall apply with respect to the
Participant Deferral Credits of a Participant:

        4.1.1    The Employer shall credit to the Participant's Deferred
Compensation Account on each Crediting Date an amount equal to the total
Participant Deferral Credit for the period ending on such Crediting Date.

        4.1.2    An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant's election may be changed at any time prior to
the last permissible date for making the election as permitted in this
Section 4.1, and shall thereafter be irrevocable. The election of a Participant
shall continue in effect for subsequent years until modified by the Participant
as permitted in this Section 4.1.

19

--------------------------------------------------------------------------------







        4.1.3    A Participant may execute and deliver a Participation Agreement
to the Committee within 30 days after the date the Participant first becomes
eligible to participate in the Plan to be effective as of the first payroll
period next following the date the Participation Agreement is fully executed by
the Participant. Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with
Section 409A of the Code and the regulations thereunder, including (i) rules
that treat all elective deferral account balance plans as one plan, and
(ii) rules that treat a previously eligible Employee as newly eligible if his
benefits had been previously distributed or if he has been ineligible for
24 months. For Compensation that is earned based upon a specified performance
period (for example, an annual bonus), where a deferral election is made under
this Section but after the beginning of the performance period, the election
will only apply to the portion of the Compensation equal to the total amount of
the Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

        4.1.4    A Participant may unilaterally modify a Participation Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee.

        4.1.5    If the Participant performed services continuously from the
later of the beginning of the performance period or the date upon which the
performance criteria are established through the date upon which the Participant
makes an initial deferral election, a Participation Agreement relating to the
deferral of Performance-Based Compensation may be executed and delivered to the
Committee no later than the date which is 6 months prior to the end of the
performance period, provided that in no event may an election to defer
Performance-Based Compensation be made after such Compensation has become
readily ascertainable.

        4.1.6    If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

        4.1.7    Compensation payable after the last day of the Participant's
taxable year solely for services provided during the final payroll period
containing the last day of the Participant's taxable year (i.e., December 31) is
treated for purposes of this Section 4.1 as Compensation for services performed
in the subsequent taxable year.

        4.1.8    The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

        4.1.9    If a Participant becomes Disabled, or applies for and is
eligible for a distribution on account of an Unforeseeable Emergency during a
Plan Year or as required due to a hardship distribution under
Section 1.401(k)-1(d)(3) of the Code, his deferral election for such Plan Year
shall be cancelled.

20

--------------------------------------------------------------------------------



        4.2   Employer Credits.    If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1.

        4.3   Deferred Compensation Account.    All Participant Deferral Credits
and Employer Credits shall be credited to the Deferred Compensation Account of
the Participant as provided in Section 8.

        Section 5.    Qualifying Distribution Events:    

        5.1   Separation from Service.    If the Participant Separates from
Service with the Employer, the vested balance in the Deferred Compensation
Account shall be paid to the Participant by the Employer as provided in
Section 7. Notwithstanding the foregoing, no distribution shall be made earlier
than six months after the date of Separation from Service (or, if earlier, the
date of death) with respect to a Participant who as of the date of Separation
from Service is a Specified Employee of a corporation the stock in which is
traded on an established securities market or otherwise. Any payments to which
such Specified Employee would be entitled during the first six months following
the date of Separation from Service shall be accumulated and paid on the first
day of the seventh month following the date of Separation from Service.

        5.2   Disability.    If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan when a Participant
becomes Disabled, and the Participant becomes Disabled while in Service, the
vested balance in the Deferred Compensation Account shall be paid to the
Participant by the Employer as provided in Section 7.

        5.3   Death.    If the Participant dies while in Service, the Employer
shall pay a benefit to the Participant's Beneficiary in the amount designated in
the Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

        5.4   In-Service or Education Distributions.    If the Employer
designates in the Adoption Agreement that in-service or education distributions
are permitted under the Plan, a Participant may designate in the Participation
Agreement to have a specified amount credited to the Participant's In-Service or
Education Account for in-service or education distributions at the date
specified by the Participant. In no event may an in-service or education
distribution of an amount be made before the date that is two years after the
first day of the year in which such amount was credited to the In-Service or
Education Account. Notwithstanding the foregoing, if a Participant incurs a
Qualifying Distribution Event prior to the date on which the entire balance in
the In-Service or Education Account has been distributed, then the balance in
the In-Service or Education Account on the date of the Qualifying Distribution
Event shall be paid as provided under Section 7.1 for payments on such
Qualifying Distribution Event.

        5.5   Change in Control Event.    If the Employer designates in the
Adoption Agreement that distributions are permitted under the Plan upon the
occurrence of a Change in Control Event, the Participant may designate in the
Participation Agreement to have the vested balance in the Deferred Compensation
Account paid to the Participant upon a Change in Control Event by the Employer
as provided in Section 7.

21

--------------------------------------------------------------------------------



        5.6   Unforeseeable Emergency.    If the Employer designates in the
Adoption Agreement that distributions are permitted under the Plan upon the
occurrence of an Unforeseeable Emergency event, a distribution from the Deferred
Compensation Account may be made to a Participant in the event of an
Unforeseeable Emergency, subject to the following provisions:

        5.6.1    A Participant may, at any time prior to his Separation from
Service for any reason, make application to the Committee to receive a
distribution in a lump sum of all or a portion of the vested balance in the
Deferred Compensation Account (determined as of the date the distribution, if
any, is made under this Section 5.6) because of an Unforeseeable Emergency. A
distribution because of an Unforeseeable Emergency shall not exceed the amount
required to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of such distribution, after taking into
account the extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.9.

        5.6.2    The Participant's request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

        5.6.3    If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant's Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

        5.6.4    The Committee may from time to time adopt additional policies
or rules consistent with the requirements of Section 409A of the Code to govern
the manner in which such distributions may be made so that the Plan may be
conveniently administered.

        Section 6.    Vesting:    

        A Participant shall be fully vested in the portion of his Deferred
Compensation Account attributable to Participant Deferral Credits, and all
income, gains and losses attributable thereto. A Participant shall become fully
vested in the portion of his Deferred Compensation Account attributable to
Employer Credits, and income, gains and losses attributable thereto, in
accordance with the vesting schedule and provisions designated by the Employer
in the Adoption Agreement. If a Participant's Deferred Compensation Account is
not fully vested upon Separation from Service, the portion of the Deferred
Compensation Account that is not fully vested shall thereupon be forfeited.

22

--------------------------------------------------------------------------------



        Section 7.    Distribution Rules:    

        7.1   Payment Options.    The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

        Notwithstanding the foregoing, if certain Qualifying Distribution Events
occur prior to the date on which the vested balance of a Participant's Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

        7.1.1    If the initial Qualifying Distribution Event is a Separation
from Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant's Deferred Compensation Account shall be
paid as a lump sum.

        7.1.2    If the initial Qualifying Distribution Event is a Change in
Control Event, and any subsequent Qualifying Distribution Event occurs (except
an In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant's Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.

        7.2   Timing of Payments.    Payment shall be made in the manner elected
by the Participant and shall commence as soon as practicable after (but no later
than 60 days after) the distribution date elected for the Qualifying
Distribution Event. In the event the Participant fails to make a valid election
of the payment method, the distribution will be made in a single lump sum
payment as soon as practicable after (but no later than 60 days after) the
Qualifying Distribution Event. A payment may be further delayed to the extent
permitted in accordance with regulations and guidance under Section 409A of the
Code.

        7.3   Installment Payments.    If the Participant elects to receive
installment payments upon a Qualifying Distribution Event, the payment of each
annual installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant's account pursuant
to Section 8 of the Plan. Such adjustment shall be made by dividing the balance
in the Deferred Compensation Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last annual
installment due under the Plan shall be the entire amount credited to the
Participant's account on the date of payment.

23

--------------------------------------------------------------------------------





        7.4   De Minimis Amounts.    Notwithstanding any payment election made
by the Participant, if the Employer designates a pre-determined de minimis
amount in the Adoption Agreement, the vested balance in the Deferred
Compensation Account of the Participant will be distributed in a single lump sum
payment if at the time of a permitted Qualifying Distribution Event the vested
balance does not exceed such pre-determined de minimis amount; provided,
however, that such distribution will be made only where the Qualifying
Distribution Event is a Separation from Service, death, Disability (if
applicable) or Change in Control Event (if applicable). Such payment shall be
made on or before the later of (i) December 31 of the calendar year in which the
Qualifying Distribution Event occurs, or (ii) the date that is 21/2 months after
the Qualifying Distribution Event occurs. In addition, the Employer may
distribute a Participant's vested balance at any time if the balance does not
exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan as provided under
Section 409A of the Code.

        7.5   Subsequent Elections.    With the consent of the Committee, a
Participant may delay or change the method of payment of the Deferred
Compensation Account subject to the following requirements:

        7.5.1    The new election may not take effect until at least 12 months
after the date on which the new election is made.

        7.5.2    If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the payment for a period of at least five years from the
date such payment would otherwise have been made.

        7.5.3    If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

        7.6   Acceleration Prohibited.    The acceleration of the time or
schedule of any payment due under the Plan is prohibited except as expressly
provided in regulations and administrative guidance promulgated under
Section 409A of the Code (such as accelerations for domestic relations orders
and employment taxes). It is not an acceleration of the time or schedule of
payment if the Employer waives or accelerates the vesting requirements
applicable to a benefit under the Plan.

        Section 8.    Accounts; Deemed Investment; Adjustments to Account:    

        8.1   Accounts.    The Committee shall establish a book reserve account,
entitled the "Deferred Compensation Account," on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

24

--------------------------------------------------------------------------------



        8.2   Deemed Investments.    The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

        8.3   Adjustments to Deferred Compensation Account.    With respect to
each Participant who has a Deferred Compensation Account under the Plan, the
amount credited to such account shall be adjusted by the following debits and
credits, at the times and in the order stated:

        8.3.1    The Deferred Compensation Account shall be debited each
business day with the total amount of any payments made from such account since
the last preceding business day to him or for his benefit. Unless otherwise
specified by the Employer, each deemed investment fund will be debited pro-rata
based on the value of the investment funds as of the end of the preceding
business day.

        8.3.2    The Deferred Compensation Account shall be credited on each
Crediting Date with the total amount of any Participant Deferral Credits and
Employer Credits to such account since the last preceding Crediting Date.

        8.3.3    The Deferred Compensation Account shall be credited or debited
on each day securities are traded on a national stock exchange with the amount
of deemed investment gain or loss resulting from the performance of the
investment funds elected by the Participant in accordance with Section 8.2. The
amount of such deemed investment gain or loss shall be determined by the
Committee and such determination shall be final and conclusive upon all
concerned.

        Section 9.    Administration by Committee:    

        9.1   Membership of Committee.    If the Committee consists of
individuals appointed by the Board, they will serve at the pleasure of the
Board. Any member of the Committee may resign, and his successor, if any, shall
be appointed by the Board.

        9.2   General Administration.    The Committee shall be responsible for
the operation and administration of the Plan and for carrying out its
provisions. The Committee shall have the full authority and discretion to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee's prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including Employees of the Employer, such
administrative or other duties as it sees fit.

        9.3   Indemnification.    To the extent not covered by insurance, the
Employer shall indemnify the Committee, each Employee, officer, director, and
agent of the Employer, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Employer
shall not indemnify any person for liabilities or expenses due to that person's
own gross negligence or willful misconduct.

25

--------------------------------------------------------------------------------



        Section 10.    Contractual Liability, Trust:    

        10.1     Contractual Liability.    Unless otherwise elected in the
Adoption Agreement, the Company shall be obligated to make all payments
hereunder. This obligation shall constitute a contractual liability of the
Company to the Participants, and such payments shall be made from the general
funds of the Company. The Company shall not be required to establish or maintain
any special or separate fund, or otherwise to segregate assets to assure that
such payments shall be made, and the Participants shall not have any interest in
any particular assets of the Company by reason of its obligations hereunder. To
the extent that any person acquires a right to receive payment from the Company,
such right shall be no greater than the right of an unsecured creditor of the
Company.

        10.2     Trust.    The Employer may establish a trust to assist it in
meeting its obligations under the Plan. Any such trust shall conform to the
requirements of a grantor trust under Revenue Procedures 92-64 and 92-65 and at
all times during the continuance of the trust the principal and income of the
trust shall be subject to claims of general creditors of the Employer under
federal and state law. The establishment of such a trust would not be intended
to cause Participants to realize current income on amounts contributed thereto,
and the trust would be so interpreted and administered.

        Section 11.    Allocation of Responsibilities:    

        The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

        11.1     Board.

(i)To amend the Plan;

(ii)To appoint and remove members of the Committee; and

(iii)To terminate the Plan as permitted in Section 14.

        11.2     Committee.

(i)To designate Participants;

(ii)To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

(iii)To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

(iv)To account for the amount credited to the Deferred Compensation Account of a
Participant;

(v)To direct the Employer in the payment of benefits;

(vi)To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

(vii)To administer the claims procedure to the extent provided in Section 16.

26

--------------------------------------------------------------------------------







        Section 12.    Benefits Not Assignable; Facility of Payments:    

        12.1     Benefits Not Assignable.    No portion of any benefit credited
or paid under the Plan with respect to any Participant shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void, nor shall
any portion of such benefit be in any manner payable to any assignee, receiver
or any one trustee, or be liable for his debts, contracts, liabilities,
engagements or torts. Notwithstanding the foregoing, in the event that all or
any portion of the benefit of a Participant is transferred to the former Spouse
of the Participant incident to a divorce, the Committee shall maintain such
amount for the benefit of the former Spouse until distributed in the manner
required by an order of any court having jurisdiction over the divorce, and the
former Spouse shall be entitled to the same rights as the Participant with
respect to such benefit.

        12.2     Plan-Approved Domestic Relations Orders.    The Committee shall
establish procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order.

        12.3     Payments to Minors and Others.    If any individual entitled to
receive a payment under the Plan shall be physically, mentally or legally
incapable of receiving or acknowledging receipt of such payment, the Committee,
upon the receipt of satisfactory evidence of his incapacity and satisfactory
evidence that another person or institution is maintaining him and that no
guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

        Section 13.    Beneficiary:    

        The Participant's beneficiary shall be the person, persons, entity or
entities designated by the Participant on the beneficiary designation form
provided by and filed with the Committee or its designee. If the Participant
does not designate a beneficiary, the beneficiary shall be his Surviving Spouse.
If the Participant does not designate a beneficiary and has no Surviving Spouse,
the beneficiary shall be the Participant's estate. The designation of a
beneficiary may be changed or revoked only by filing a new beneficiary
designation form with the Committee or its designee. If a beneficiary (the
"primary beneficiary") is receiving or is entitled to receive payments under the
Plan and dies before receiving all of the payments due him, the balance to which
he is entitled shall be paid to the contingent beneficiary, if any, named in the
Participant's current beneficiary designation form. If there is no contingent
beneficiary, the balance shall be paid to the estate of the primary beneficiary.
Any beneficiary may disclaim all or any part of any benefit to which such
beneficiary shall be entitled hereunder by filing a written disclaimer with the
Committee before payment of such benefit is to be made. Such a disclaimer shall
be made in a form satisfactory to the Committee and shall be irrevocable when
filed. Any benefit disclaimed shall be payable from the Plan in the same manner
as if the beneficiary who filed the disclaimer had predeceased the Participant.

27

--------------------------------------------------------------------------------



        Section 14.    Amendment and Termination of Plan:    

        The Company may amend any provision of the Plan or terminate the Plan at
any time; provided, that in no event shall such amendment or termination reduce
the balance in any Participant's Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

        14.1     Termination in the Discretion of the Employer.    Except as
otherwise provided in Sections 14.2, the Company in its discretion may terminate
the Plan and distribute benefits to Participants subject to the following
requirements and any others specified under Section 409A of the Code:

        14.1.1  All arrangements sponsored by the Employer that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
are terminated.

        14.1.2  No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within 12 months
of the termination date.

        14.1.3  All benefits under the Plan are paid within 24 months of the
termination date.

        14.1.4  The Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-1(c) of the Treasury Regulations
providing for the deferral of compensation at any time within 3 years following
the date of termination of the Plan.

        14.1.5  The termination does not occur proximate to a downturn in the
financial health of the Employer.

        14.2     Termination Upon Change in Control Event.    If the Company
terminates the Plan within thirty days preceding or twelve months following a
Change in Control Event, the Deferred Compensation Account of each Participant
shall become fully vested and payable to the Participant in a lump sum within
twelve months following the date of termination, subject to the requirements of
Section 409A of the Code.

        Section 15.    Communication to Participants:    

        The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

        Section 16.    Claims Procedure:    

        The following claims procedure shall apply with respect to the Plan:

        16.1     Filing of a Claim for Benefits.    If a Participant or
Beneficiary (the "claimant") believes that he is entitled to benefits under the
Plan which are not being paid to him or which are not being accrued for his
benefit, he shall file a written claim therefore with the Committee.

        16.2     Notification to Claimant of Decision.    Within 90 days after
receipt of a claim by the Committee (or within 180 days if special circumstances
require an extension of time), the Committee shall notify the claimant of the
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, there shall be furnished to the claimant prior
to expiration of the initial 90-day period written notice of the extension,
which notice shall set forth the special circumstances and the date by which the
decision shall be furnished. If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring a civil action under ERISA following an adverse benefit determination on
review. Notwithstanding the foregoing, if the claim relates to a disability
determination, the Committee shall notify the claimant of the decision within
45 days (which may be extended for an additional 30 days if required by special
circumstances).

28

--------------------------------------------------------------------------------



        16.3     Procedure for Review.    Within 60 days following receipt by
the claimant of notice denying his claim, in whole or in part, or, if such
notice shall not be given, within 60 days following the latest date on which
such notice could have been timely given, the claimant may appeal denial of the
claim by filing a written application for review with the Committee. Following
such request for review, the Committee shall fully and fairly review the
decision denying the claim. Prior to the decision of the Committee, the claimant
shall be given an opportunity to review pertinent documents and to submit issues
and comments in writing.

        16.4     Decision on Review.    The decision on review of a claim denied
in whole or in part by the Committee shall be made in the following manner:

        16.4.1  Within 60 days following receipt by the Committee of the request
for review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

        16.4.2  With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:

(i)the specific reason or reasons for the adverse determination;

(ii)specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant's claim for benefits; and

(iv)a statement describing any voluntary appeal procedures offered by the Plan
and the claimant's right to obtain the information about such procedures, as
well as a statement of the claimant's right to bring an action under ERISA
section 502(a).

        16.4.3  The decision of the Committee shall be final and conclusive.

        16.5     Action by Authorized Representative of Claimant.    All actions
set forth in this Section 16 to be taken by the claimant may likewise be taken
by a representative of the claimant duly authorized by him to act in his behalf
on such matters. The Committee may require such evidence as either may
reasonably deem necessary or advisable of the authority to act of any such
representative.

        Section 17.    Miscellaneous Provisions:    

        17.1     Set off.    Notwithstanding any other provision of this Plan,
the Employer may reduce the amount of any payment otherwise payable to or on
behalf of a Participant hereunder (net of any required withholdings) at the time
payment is due by the amount of any loan, cash advance, extension of credit or
other obligation of the Participant to the Employer that is then due and
payable, and the Participant shall be deemed to have consented to such
reduction. In addition, the Employer may at any time offset a Participant's
Deferral Compensation Account by an amount up to $5,000 to collect any such
amount in accordance with the requirements of Section 409A of the Code.

29

--------------------------------------------------------------------------------



        17.2     Notices.    Each Participant who is not in Service and each
Beneficiary shall be responsible for furnishing the Committee or its designee
with his current address for the mailing of notices and benefit payments. Any
notice required or permitted to be given to such Participant or Beneficiary
shall be deemed given if directed to such address and mailed by regular United
States mail, first class, postage prepaid. If any check mailed to such address
is returned as undeliverable to the addressee, mailing of checks will be
suspended until the Participant or Beneficiary furnishes the proper address.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

        17.3     Lost Distributees.    A benefit shall be deemed forfeited if
the Committee is unable to locate the Participant or Beneficiary to whom payment
is due by the fifth anniversary of the date payment is to be made or commence;
provided, that the deemed investment rate of return pursuant to Section 8.2
shall cease to be applied to the Participant's account following the first
anniversary of such date; provided further, however, that such benefit shall be
reinstated if a valid claim is made by or on behalf of the Participant or
Beneficiary for all or part of the forfeited benefit.

        17.4     Reliance on Data.    The Employer and the Committee shall have
the right to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

        17.5     Receipt and Release for Payments.    Subject to the provisions
of Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

        17.6     Headings.    The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

        17.7     Continuation of Employment.    The establishment of the Plan
shall not be construed as conferring any legal or other rights upon any Employee
or any persons for continuation of employment, nor shall it interfere with the
right of the Employer to discharge any Employee or to deal with him without
regard to the effect thereof under the Plan.

        17.8     Merger or Consolidation; Assumption of Plan.    No Employer
shall consolidate or merge into or with another corporation or entity, or
transfer all or substantially all of its assets to another corporation,
partnership, trust or other entity (a "Successor Entity") unless such Successor
Entity shall assume the rights, obligations and liabilities of the Employer
under the Plan and upon such assumption, the Successor Entity shall become
obligated to perform the terms and conditions of the Plan. Nothing herein shall
prohibit the assumption of the obligations and liabilities of the Employer under
the Plan by any Successor Entity.

        17.9     Construction.    The Employer shall designate in the Adoption
Agreement the state according to whose laws the provisions of the Plan shall be
construed and enforced, except to the extent that such laws are superseded by
ERISA and the applicable requirements of the Code.

        17.10   Taxes.    The Employer or other payor may withhold a benefit
payment under the Plan or a Participant's wages, or the Employer may reduce a
Participant's Account balance, in order to meet any federal, state, or local or
employment tax withholding obligations with respect to Plan benefits, as
permitted under Section 409A of the Code. The Employer or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

30

--------------------------------------------------------------------------------



        Section 18.    Transition Rules:    

        This Section 18 does not apply to plans newly established on or after
January 1, 2009.

        18.1     2005 Election Termination.    Notwithstanding Section 4.1.4, at
any time during 2005, a Participant may terminate a Participation Agreement, or
modify a Participation Agreement to reduce the amount of Compensation subject to
the deferral election, so long as the Compensation subject to the terminated or
modified Participation Agreement is includible in the income of the Participant
in 2005 or, if later, in the taxable year in which the amounts are earned and
vested.

        18.2     2005 Deferral Election.    The requirements of Section 4.1.2
relating to the timing of the Participation Agreement shall not apply to any
deferral elections made on or before March 15, 2005, provided that (a) the
amounts to which the deferral election relate have not been paid or become
payable at the time of the election, (b) the Plan was in existence on or before
December 31, 2004, (c) the election to defer compensation is made in accordance
with the terms of the Plan as in effect on December 31, 2005 (other than a
requirement to make a deferral election after March 15, 2005), and (d) the Plan
is otherwise operated in accordance with the requirements of Section 409A of the
Code.

        18.3     2005 Termination of Participation;
Distribution.    Notwithstanding anything in this Plan to the contrary, at any
time during 2005, a Participant may terminate his or her participation in the
Plan and receive a distribution of his Deferred Compensation Account balance on
account of that termination, so long as the full amount of such distribution is
includible in the Participant's income in 2005 or, if later, in the taxable year
of the Participant in which the amount is earned and vested.

        18.4     Payment Elections.    Notwithstanding the provisions of
Sections 7.1 or 7.5 of the Plan, a Participant may elect on or before
December 31, 2008, the time or form of payment of amounts subject to
Section 409A of the Code provided that such election applies only to amounts
that would not otherwise be payable in the year of the election and does not
cause an amount to paid in the year of the election that would not otherwise be
payable in such year.

31

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN ADOPTION AGREEMENT
W I T N E S S E T H
ARTICLE I
ARTICLE II
Amendments to the Douglas Dynamics Nonqualified Deferred Compensation Plan
THE EXECUTIVE NONQUALIFIED EXCESS PLAN PLAN DOCUMENT
THE EXECUTIVE NONQUALIFIED EXCESS PLAN
